By CHIEF JUSTICE LIPSCOMB.
The Judge sets-out in his certificate that he is an Associate Judge of the State, and presiding Judge of the Courts of Session and Common Pleas; but does not set out that he is presiding Judge of Lancaster District, where the judgment was rendered, , If the organization of the Courts of that State are such as to make each of the Judges the presiding Judge throughout the State, the certificate should have so stated it; otherwise we cannot be judicially advised of it. If the certificate had set out that he was presiding Judge for the district of Lancaster, or for the Courts of the State, it'would have come within the act of Congress. We believe there was no error in rejecting the evidence on this ground.
There was another objection taken to the certificate of the Judge. He certifiesthattheClerk is Clirk of the Court, but does not certify that he was, at the date of the Clerk’s certificate. We are of opinion that it should be attested by the certificate of the presiding Judge, that the Clerk was Clerk at the date of his signature; more especially where the Judge’s certificate hears no date, or one different from that of the Clerk.
J udgment affirmed. *

 See the case of Huff v. Campbell, 1. Stewart’s Rep. 543. Also the case, of Buel v. Van Ness, 8 Wheaton, 320 321.